UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended April 18, 2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number0-2396 BRIDGFORD FOODS CORPORATION (Exact name of Registrant as specified in its charter) California 95-1778176 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) identification number) 1308 N. Patt Street, Anaheim, CA92801 (Address of principal executive offices-Zip code) 714-526-5533 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuantto Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer,""accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [](Do not check if smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No [ X ] As ofMay 27, 2014the registrant had 9,120,836 shares of common stock outstanding. 1 of 23 BRIDGFORD FOODS CORPORATION FORM 10-Q QUARTERLY REPORT INDEX References to "Bridgford Foods" or the "Company" contained in this Quarterly Report on Form 10-Q refer to Bridgford Foods Corporation. Part I. Financial Information Item 1. Financial Statements Page a. Condensed Consolidated Balance Sheets at April 18, 2014 (unaudited) and November 1, 2013 3 b. Condensed Consolidated Statements of Operations for the twelve and twenty-four weeks ended April 18, 2014 and April 19, 2013 (unaudited) 4 c. Condensed Consolidated Statements of Cash Flows for the twenty-four weeks ended April 18, 2014 and April 19, 2013 (unaudited) 5 d. Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 20 Part II. Other Information Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 6. Exhibits 22 Signatures 23 Items 1, 3, 4 and 5 of Part II have been omitted because they are not applicable with respect to the Company and/or the current reporting period. 2 of 23 Part I.Financial Information Item 1. a. BRIDGFORD FOODS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) April 18, November 1, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $221 and $119, respectively, and promotional allowances of $4,888 and $3,156, respectively Inventories, less inventory reserves of $519 and $558, respectively (Note 2) Prepaid expenses and other current assets Refundable income taxes Deferred income taxes, less valuation allowance of $2,276 - - Total current assets Property, plant and equipment, net of accumulated depreciation and amortization of $58,352 and $57,352, respectively Other non-current assets Deferred income taxes, less valuation allowance of $5,671 - - Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued payroll, advertising and other expenses Current portion of non-current liabilities Total current liabilities Non-current liabilities Total liabilities Commitments and contingencies (Note 3) Shareholders' equity: Preferred stock, without par value; authorized - 1,000 shares; issued and outstanding – none - - Common stock, $1.00 par value; authorized - 20,000 shares; issued and outstanding – 9,121 and 9,134 shares, respectively Capital in excess of par value Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 of 23 Item 1. b. BRIDGFORD FOODS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share amounts) 12 weeks ended 24 weeks ended April 18, April 19, April 18, April 19, Net sales $ Cost of products sold Gross margin Selling, general and administrative expenses (Loss) income before taxes ) ) Income tax provision - 11 - Net (loss) income $ ) $ $ ) $ Net (loss) income per share – Basic and diluted $ ) $ $ ) $ Weighted average common shares – Basic and diluted Cash dividends paid per share $ - $ - $ - $ See accompanying notes to condensed consolidated financial statements. 4 of 23 Item 1. c. BRIDGFORD FOODS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) 24 weeks ended April 18, April 19, Cash flows from operating activities: Net(loss) income $ ) $ Income or charges not affecting cash and cash equivalents: Depreciation Provision for losses (recoveries) on accounts receivable (2 ) Gain on sale of property, plant and equipment ) ) Accounts receivable Inventories 53 ) Prepaid expenses and other current assets ) ) Other non-current assets ) ) Accounts payable ) ) Accrued payroll, advertising and other expenses ) ) Non-current liabilities ) Net cash used in operating activities ) ) Cash used in investing activities: Proceeds from sale of property, plant and equipment 77 13 Additions to property, plant and equipment ) ) Net cash used in investing activities ) ) Cash used in financing activities: Shares repurchased ) ) Payment of capital lease obligations ) ) Cash dividends paid - ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for income taxes $ - $ - See accompanying notes to condensed consolidated financial statements. 5 of 23 Item 1. d. BRIDGFORD FOODS CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (in thousands, except percentages, share and per share amounts) Note 1 - Summary of Significant Accounting Policies: The unaudited condensed consolidated financial statements of Bridgford Foods Corporation (the "Company", "we", "our", "us") for the twelve andtwenty-four weeks ended April 18, 2014 and April 19, 2013 have been prepared in conformity with the accounting principles described in the Company's Annual Report on Form 10-K for the fiscal year ended November 1, 2013 (the "Annual Report") and include all adjustments considered necessary by management for a fair presentation of the interim periods.This report should be read in conjunction with the Annual Report. Due to seasonality and other factors, interim results are not necessarily indicative of the results for the full year.Recent accounting pronouncements and their effect on the Company are discussed in Management's Discussion and Analysis of Financial Condition and Results of Operations in this Form 10-Q. The November 1, 2013 balance sheet within these interim condensed consolidated financial statements was derived from the audited fiscal 2013 financial statements. The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure ofcontingent assets and liabilities as of the date of the financial statements and the reported revenues and expenses during the reporting periods. Actual results may vary from these estimates.Some of the estimates needed to be made by management include the allowance for doubtful accounts, promotional and returns allowances, inventory reserves, the estimated useful lives of property and equipment, and the valuation allowance for the Company’s deferred tax assets. Actual results could materially differ from these estimates. Amounts estimated related to liabilities for self-insured workers’ compensation, employee healthcare and pension benefits are especially subject to inherent uncertainties and these estimated liabilities may ultimately settle at amounts which vary from our current estimates.Change inmarket conditions and volatility in stock markets may cause changes in the measurement of our pension fund liabilities and performance of our life insurance policies in future periodsand those changes may be significant. Financial instruments that subject the Company to credit risk consist primarily of cash and cash equivalents, accounts receivable, accountspayable and accrued payroll, advertising and other expenses.The carrying amount of these instruments approximate fair market value due to their short term maturity.At April 18, 2014, the Company had accounts in excess of the Federal Deposit Insurance Corporation insurance coverage limit.The Company has not experienced any losses in these accounts and believes it is not exposed to any significant credit risk on cash and cash equivalents.The Company grants payment terms to a significant number of customers that are diversified over a wide geographic area.The Company monitors the payment histories of its customers and maintains an allowance for doubtful accounts which is reviewed for adequacy on a quarterly basis.The Company does not require collateral from its customers. For the twenty-four weeks ended April 18, 2014, Wal-Mart® accounted for 15.7% of consolidated revenues and 29.2% of consolidated accounts receivable.For the twenty-four weeks ended April 19, 2013, Wal-Mart® accounted for 16.3% of consolidated revenues and 15.6% of consolidated accounts receivable. For the twenty-four weeks ended April 19, 2013, Dollar General® accounted for 11.3% of consolidated revenues and 20.2% of consolidated accounts receivable.No other customer accounted for more than 20% of consolidated accounts receivable or 10% of consolidated revenues for the twenty-four weeks ended April 18, 2014 or the twenty-four weeks ended April 19, 2013. Management has evaluated events subsequent to April 18, 2014 through the date that the accompanying condensed consolidated financial statements were filed with the Securities and Exchange Commission for transactions and other events which may require adjustments of and/or disclosure in such financial statements. 6 of 23 Note 2 - Inventories: Inventories are comprised of the following at the respective period ends: (unaudited) April 18, November 1, Meat, ingredients and supplies $ $ Work in progress Finished goods $ $ Inventories are valued at the lower of cost (which approximates actual cost on a first-in, first-out basis) or market.Costs related to warehousing, transportation and distribution to customers are considered when computing market value.Inventories include the cost of ingredients, labor and manufacturing overhead.We regularly review inventory quantities on hand and write down any excess or obsolete inventories to estimated net realizable value.An inventory reserve is created when potentially slow-moving or obsolete inventories are identified in order to reflect the appropriate inventory value.Changes in economic conditions, production requirements, and lower than expected customer demand could result in additional obsolete or slow-moving inventory that cannot be sold or may need to be sold at reduced prices and could result in additional reserve provisions. Note 3 - Commitments and Contingencies: We invested in transportation equipment during the third quarter of fiscal 2012 financed by a capital lease obligation in the amount of $1,848. The total capital lease obligation remaining as of April 18, 2014 is $1,453.The lease arrangement also contains a variable component ofseven cents per mile based on miles driven over the lease life.The capital lease arrangement replaces the long-standing month-to-month leases of transportation equipment. The Company also leases warehouse and/or office facilities throughout the United States and Canada through month-to-month rental agreements. No material changes have been made to these agreements during the first twenty-four weeks of fiscal 2014. The Company is involved in various claims and legal actions arising in the ordinary course of business.In the opinion of management, the ultimate disposition of these matters is not expected to have a material adverse effect on the Company’s consolidated financial position or results of operations. Most flour purchases are made at market price without contracts. However, the Company may purchase bulk flour at current market prices under short-term (30- 120days)fixed price contracts during the normal course of business. Under these arrangements, the Company is obligated to purchase specific quantities at fixed prices, within the specified contract period.These contracts provide forautomatic price increases if agreed quantities are not purchased within the specified contract period.The contracts are not material.These contracts are typically settled within a month’s time and no significant contracts remain open at the close of the quarterly or annual reporting period.No significant contracts remained unfulfilled at April 18, 2014.The Company does not participate in the commodity futures market or hedging to limit commodity exposure. 7 of 23 Note 4 - Segment Information: The Company has two reportable operating segments, Frozen Food Products (the processing and distribution of frozen products) and Refrigerated and Snack Food Products (the processing and distribution of refrigerated meat and other convenience foods). We evaluate each segment's performance based on revenues and operating income. Selling, general and administrative expenses include corporate accounting, information systems, human resource management and marketing, which are managed at the corporate level. These activities are allocated to each operating segment based on revenues and/or actual usage. The following segment information is presented for the twelve and twenty-four weeks ended April 18, 2014 and April 19, 2013. Twelve weeks Ended April 18, 2014 Frozen Food Products Refrigerated and Snack Food Products Other Elimination Totals Sales to external customers $ $ $ - $ - $ Intersegment sales - - ) - Net sales - ) Cost of products sold - ) Gross margin - - Selling, general and administrative expenses - - Income (loss) before taxes ) - - ) Total assets $ - $ Additions to property, plant and equipment $ 8 $ $ 2 $ - $ Twelve weeks Ended April 19, 2013 Frozen Food Products Refrigerated and Snack Food Products Other Elimination Totals Sales to external customers $ $ $ - $ - $ Intersegment sales - - ) - Net sales - ) Cost of products sold - ) Gross margin - - Selling, general and administrative expenses 5 - Income before taxes 7 (5 ) - Total assets $ - $ Additions to property, plant and equipment $ 32 $ $ 24 $ - $ 8 of 23 Twenty-four weeks Ended April 18, 2014 Frozen Food Products Refrigerated and Snack Food Products Other Elimination Totals Sales to external customers $ $ $ - $ - $ Intersegment sales - - ) - Net sales - ) Cost of products sold - ) Gross margin - - Selling, general and administrative expenses - - Income (loss) before taxes ) - - ) Total assets $ - $ Additions to property, plant and equipment $ 88 $ $ ) $ - $ Twenty-four weeks Ended April 19, 2013 Frozen Food Products Refrigerated and Snack Food Products Other Elimination Totals Sales to external customers $ $ $ - $ - $ Intersegment sales - - ) - Net sales - ) Cost of products sold - ) Gross margin - - Selling, general and administrative expenses - - Income before taxes - - Total assets $ - $ Additions to property, plant and equipment $ $ $ 3 $ - $ Note 5 – Income Taxes: The Company expects its effective tax rate for the 2014 fiscal year to be different from the federal statutory rate due to the state taxes and a change in valuation allowance as follows: Effective tax rate % Federal Statutory rate State taxes (net of Federal effect) Change in valuation allowance ) Other ) Total effective tax rate - We recordedzero benefit on income taxes for the twenty-four week period ended April 18, 2014, related to federal and state taxes, based on the Company's expected annual effective tax rate. We recorded tax expense for non income related taxes of $41 which are reflected in selling, general and administrative expenses. Management evaluated the need for a full valuation allowance at the end of the twenty-four weeks ended April 18, 2014. Management evaluated both positive and negative evidence.The weight of negative factors and level of economic uncertainty in our current business continued to support the conclusion that the realization of our deferred tax assets does not meet the more likely than not standard.Therefore, a full valuation allowance will remain against the net deferred tax assets. As of April 18, 2014, the Company had federal and state net operating loss carryforwards of approximately $1,394 and $3,302, respectively.These loss carryforwards will expire at various dates from 2019 through 2033. Our federal income tax returns are open to audit under the statute of limitations for the fiscal years ended October 31, 2009 through 2012.We are subject to income tax in California and various other state taxing jurisdictions. Our state income tax returns are open to audit under the statute of limitations for the fiscal years ended October 31, 2009 through 2012. 9 of 23 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations (dollars in thousands) NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain statements under “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and elsewhere in this report constitute “forward-looking statements” within the meaning of the Securities Act of 1933 and the Securities Exchange Act of 1934 (the “Exchange Act”).Such forward-looking statements involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance or achievements of Bridgford Foods Corporation to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, among others, the following: general economic and business conditions; the impact of competitive products and pricing; success of operating initiatives; development and operating costs; advertising and promotional efforts; adverse publicity; acceptance of new product offerings; consumer trial and frequency; changes in business strategy or development plans; availability, terms and deployment of capital; availability of qualified personnel; commodity, labor, and employee benefit costs; changes in, or failure to comply with, government regulations; weather conditions; construction schedules; and other factors referenced in this Quarterly Report on Form 10-Q.Assumptions relating to budgeting, marketing, and other management decisions are subjective in many respects and thus susceptible to interpretations and periodic revisions based on actual experience and business developments, the impact of which may cause us to alter our marketing, capital expenditure or other budgets, which may in turn affect our business, financial position, results of operations and cash flows.The reader is therefore cautioned not to place undue reliance on forward-looking statements contained herein and to consider other risks detailed more fully in our Annual Report on Form 10-K for the fiscal year ended November 1, 2013.We undertake no obligation to publicly release the result of any revisions to these forward-looking statements which may be made to reflect events or circumstances after the date hereof, or to reflect the occurrence of unanticipated events. Critical Accounting Policies and Management Estimates The preparation of consolidated financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported revenues and expenses during the respective reporting periods. Some of the estimates needed to be made by management include the allowance for doubtful accounts, promotional and returns allowances, inventory reserves, the estimated useful lives of property and equipment, and the valuation allowance for the Company’s deferred tax assets. Actual results could materially differ from these estimates. We determine the amounts to record based on historical experience and various other assumptions that we view as reasonable under the circumstances and consider all relevant available information.The results of this analysis form the basis for our conclusion as to the value of assets and liabilities that are not readily available from other independent sources.Amounts estimated related to liabilities for self-insured workers’ compensation, employee healthcare and pension benefits are especially subject to inherent uncertainties and these estimated liabilities may ultimately settle at amounts which vary from our current estimates. Current accounting principles require that our pension benefitobligation be measured usingan internal rate of return (“IRR”) analysis to be included in the discount rate selection process. The IRR calculation for the Retirement Plan for Employees of Bridgford Foods Corporation is measured annually and based on the Citigroup Pension Discount Rate. The Citigroup Pension Discount Rate as of March 31, 2014 was 4.54% as compared to 4.65% at November 1, 2013. The discount rate applied can significantly affect the value of the projected benefit obligation as well as the net periodic benefit cost. Our credit risk is diversified across a broad range of customers and geographic regions. Losses due to credit risk have recently been immaterial.The provision for doubtful accounts receivable is based on historical trends and current collection risk.We have significant amounts receivable with a few large, well known customers which, although historically secure, could be subject to material risk should these customers’ operations suddenly deteriorate. We monitor these customers closely to minimize the risk of loss. For the twenty-four weeks ended April 18, 2014, Wal-Mart® accounted for 15.7% of consolidated revenues and 29.2% of consolidated accounts receivable.For the twenty-four weeks ended April 19, 2013, Wal-Mart® accounted for 16.3% of consolidated revenues and 15.6% of consolidated accounts receivable. For the twenty-four weeks ended April 19, 2013, Dollar General® accounted for 11.3% of consolidated revenues and 20.2% of consolidated accounts receivable.No other customer accounted for more than 20% of consolidated accounts receivable or 10% of consolidated revenues for the twenty-four weeks ended April 18, 2014 or the twenty-four weeks ended April 19, 2013. Revenues are recognized upon passage of title to the customer, typically upon product pick-up, shipment or delivery to customers. Products are delivered to customers primarily through our own long-haul fleet or through our own direct store delivery system. 10 of 23 We record the cash surrender or contract value for life insurance policies as an adjustment of premiums paid in determining the expense or income to be recognized under the contract for the period. Management is required to evaluate whether a valuation allowance should be established against its deferred tax assets based on the consideration of all available evidence using a "more likely than not" standard. Realization of deferred tax assets is dependent upon taxable income in prior carryback years, estimates of future taxable income, tax planning strategies, and reversals of existing taxable temporary differences. Management concluded at the end of 2008 that it was more likely than not that deferred tax assets would not be realized and recorded a full valuation allowance on all deferred tax assets during the fourth quarter of fiscal 2008. Management re-evaluated the need for a full valuation allowance as of April 18, 2014. Management evaluated both positive and negative evidence. The weight of negative factors and level of economic uncertainty in our current business continued to support the conclusion that the realization of our deferred tax assets does not meet the more likely than not standard. Therefore, a full valuation allowance remains against the net deferred tax assets at April 18, 2014. We provide tax reserves for federal, state, local and international exposures relating to audit results, tax planning initiatives and compliance responsibilities.The development of these reserves requires judgments about tax issues, potential outcomes and timing, and is a subjective estimate.Although the outcome of these tax audits is uncertain, in management’s opinion adequate provisions for income taxes have been made for potential liabilities, if any, resulting from these reviews.Actual outcomes may differ materially from these estimates. We assess the recoverability of our long-lived assets on a quarterly basis or whenever adverse events or changes in circumstances or business climate indicate that expected undiscounted future cash flows related to such long-lived assets may not be sufficient to support the net book value of such assets.If undiscounted cash flows are not sufficient to support the recorded assets, we recognize an impairment to reduce the carrying value of the applicable long-lived assets to their estimated fair value. In March 2010, the Patient Protection and Affordable Care Act, as amended by the Health Care and Education Affordability Reconciliation Act (collectively, the “PPACA”), was signed into law.The PPACA contains provisions which may impact the Company’s accounting of other postemployment benefit (“OPEB”) obligations in future periods.Regulatory guidance for implementation of some of the provisions of the PPACA has not yet been established.Requirements of the law include the removal of the lifetime limits on retiree medical coverage, expanding dependent coverage to age 26 and elimination of pre-existing conditions that may impact OPEB costs.We will continue to assess the accounting implications of the PPACA and its impact on our financial position and results of operations as more legislative and interpretive guidance becomes available.The potential future effects and cost of complying with the provisions of the PPACA are not determinable at this time. Overview of Reporting Segments We operate in two business segments – the processing and distribution of frozen products (the Frozen Food Products segment), and the processing and distribution of refrigerated and snack food products (the Refrigerated and Snack Food Products segment).For information regarding the separate financial performance of the business segments refer to Note 4 of the Notes to the Condensed Consolidated Financial Statements included in this Quarterly Report on Form 10-Q.We manufacture and distribute an extensive line of food products, including biscuits, bread dough items, roll dough items, dry sausage products, beef jerky and a variety of sandwiches and sliced luncheon meats.We purchase products for resale including a variety of cheeses, Mexican foods, pastries and other delicatessen type food products. Frozen Food Products Segment In our Frozen Food Products segment, we manufacture and distribute an extensive line of food products, including biscuits, bread dough items, roll dough items and sandwiches.All items within this segment are considered similar products and have been aggregated at this level.Our Frozen Food Products segment serves both food service and retail customers.Products produced in this segment are supplied through leased long-haul vehicles to food service and retail distributors that take title to the product upon shipment receipt.Approximately 170 unique frozen food products are sold through wholesalers, cooperatives and distributors to approximately 21,000 retail outlets and 22,500 restaurants and institutions. 11 of 23 Refrigerated and Snack Food Products Segment In our Refrigerated and Snack Food Products segment, we distribute both products manufactured by us and products manufactured or processed by third parties.All items within this segment are considered similar products and have been aggregated at this level.The dry sausage division includes products such as jerky, meat snacks, sausage and pepperoni products.The deli division includes products such as ham, sandwiches, cheese, Mexican food, pastries and other delicatessen type food products.Our Refrigerated and Snack Food Products segment sells approximately 210 different items through a direct store delivery network serving approximately 19,000 supermarkets, mass merchandise and convenience retail stores located in 49 states and Canada.These customers are comprised of large retail chains and smaller “independent” operators. Products produced or distributed by the Refrigerated and Snack Food segment are supplied to customers through either direct delivery to customer warehouses or direct-store-delivery. Product delivered to a customer warehouse is then distributed to the store and stocked by the customer where it is then resold to the end consumer.Product delivered using the company-owned fleet direct to the store is considered a direct-store-delivery. In this case, we provide the service of setting up and maintaining the display and stocking our products. Results of Operations for the Twelve Weeks ended April 18, 2014 and April 19, 2013 Net Sales-Consolidated Net sales increased by $2,659 (9.3%) to $31,243 in the second twelve-week period of the 2014 fiscal year compared to the same twelve-week period last year.The changes in net sales were comprised as follows: Impact on Net Sales-Consolidated % $ Selling price per pound Unit sales volume in pounds Returns activity -3.7 ) Promotional activity -2.9 ) Increase in net sales Selling price per pound and unit salesvolume in pounds in fiscal 2014increased significantly in the Refrigerated and Snack Food segment as discussed in the segment analysis below. Returns and promotional activity increased compared to the same period in fiscal 2013. Net Sales-Frozen Food Products Segment Net sales in the Frozen Food Products segment, excluding inter-segment sales, increased by $513 (4.4%) to $12,130 in the second twelve-week period of the 2014 fiscal year compared to the same twelve-week period last year.The changes in net sales were comprised as follows: Impact on Net Sales-Frozen Food Products % $ Selling price per pound Unit sales volume in pounds -0.4 ) Returns activity -0.1 ) Promotional activity Increase in net sales The increase in sales for the twelve weeks ended April 18, 2014 primarily relates to a favorable change in product mix and to a lesser extent an increase in selling price. Returns activity remained constant.Lower promotional activity compared to the same twelve-week period in fiscal year 2013 favorably impacted net sales. 12 of 23 Net Sales-Refrigerated and Snack Food Products Segment Net sales in the Refrigerated and Snack Food Products segment, excluding inter-segment sales, increased by $2,146 (12.6%) to $19,113 in the second twelve-week period of the 2014 fiscal year compared to the same twelve-week period last year.The changes in net sales were comprised as follows: Impact on Net Sales-Refrigerated and Snack Food Products % $ Selling price per pound Unit sales volume in pounds Returns activity -5.9 ) Promotional activity -7.6 ) Increase in net sales The increase in net sales in fiscal 2014 was attributable to higher per pound selling prices and unit sales volumecompared to the prior year. These increases resulted from large seasonal programs with a customer that did not occur in the prior year. Higher promotional activity and returns related to these programs partially offset the increases. Cost of Products Sold and Gross Margin-Consolidated Cost of products sold increased by $3,501 (18.6%) to $22,308 in the second twelve-week period of the 2014 fiscal year compared to the same twelve-week period in fiscal year 2013.Higher unit sales volume of low margin products and an increase in meat commodity costs were the primary causes of the increase in cost of products sold as described in the segment analysis below.The gross margin decreased from 34.2% to 28.6%. Cost of Products Sold-Frozen Food Products Segment Cost of products sold in the Frozen Food Products segment decreased by $85 (1.1%) to $7,495 in the second twelve-week period of the 2014 fiscal year compared to the same twelve-week period in fiscal year 2013.
